﻿23.	Mr. President, the delegation of Democratic Kampuchea is happy to extend to you its warmest congratulations on your election to the presidency of the thirty-second session of the United Nations General Assembly. Your election represents a tribute to Yugoslavia, a friendly nation which has always pursued a policy of independence and non-alignment and, through Yugoslavia, it also represents a tribute to the movement and the principles of non-alignment. We offer you our best wishes for success in carrying out your new mission.
24.	We should like also warmly to congratulate Mr. Hamilton Shirley Amerasinghe on his success as President of the thirty-first session of our General Assembly.
25.	We extend our warm congratulations and our welcome to the delegation of the Socialist Republic of Viet Nam, which is participating in our work for the first time since its complete liberation on 30 April 1975 and the achievement of the unity of the country. We also express our warm congratulations to the Republic of Djibouti on its admission to the United Nations.
26.	In the course of the past year the movement of revolutionary struggle, the movement of national liberation, the struggle for the defence of independence, sovereignty, territorial integrity and the right of self-determination and the struggle of the oppressed peoples, of the peoples of the non-aligned countries and of the third world to build their nations have made a tremendous forward thrust and have grown prodigiously. This is a new situation which will gladden the hearts of all the world's peoples and will further strengthen their confidence, but which causes panic among imperialists and reactionaries of every kind. By standing firm the struggling peoples have won one victory after another, creating a new situation favourable to the revolutionary cause and to the cause of the national liberation of peoples throughout the world.
27.	Faced with this situation, the imperialists and the expansionists, who have suffered one complete defeat after another, are pursuing their subversive activities in various regions of the world in order to stem the victorious tide of the peoples' struggle. They are engaging in psychological warfare and attempting through campaigns of mendacious propaganda to create in the peoples a spirit of impendence and servility vis-à-vis the great Powers. They are interfering in domestic affairs, provoking conflicts, exacerbating contradictions and doing everything possible to divide the movement of the peoples' struggle, to sow discord in the ranks of the non-aligned countries and to undermine the solidarity of the countries of the third world. But the struggling peoples are more and more aware of the truly cruel and stubborn nature of the imperialists and expansionists and of their annexationist ambitions, their aggressive designs and their false and treacherous manoeuvres. That is why the peoples of the world resolutely oppose them.
28.	After the failure of the United States policy of aggression in the region and, in particular, after the complete collapse of the South-East Asia Treaty Organization, the peoples of South-East Asia, having seen through the designs of the imperialists, the expansionists and their partisans, stepped up their struggle in full independence and sovereignty and have resorted to their own means to achieve their aspirations to independence, peace, neutrality and genuine democracy in their respective countries, without military bases or foreign troops on their national territories. The peoples of the countries in that region are resolutely opposed to all forms of foreign interference and intervention, so that their countries may live in genuine independence and sovereignty.
29.	In the course of the past year and parallel to their efforts in their struggle in full independence and sovereignty, the African peoples have consolidated and developed their solidarity and have given each other encouragement and support. The Organization of African Unity has decided to consider the struggle to overthrow the racist regimes and apartheid and for the liberation of southern Africa as the task of all African countries and has determined to increase its support for the national liberation movements in that region. Thanks to that support the peoples of Zimbabwe, Namibia and Azania have been able to carry their just cause towards victory. The resolution of The Organization of African Unity against interference by wealthy great Powers in the affairs of the African continent" does not, merely emphasize the determination of the African peoples to struggle against outside interference and to choose their own destiny; that resolution also shows that the countries of Africa are resolved to strengthen their solidarity where their common interests are concerned and to settle their problems among themselves without any outside interference. Furthermore, the success of the first summit Conference of Arab and African countries last March also "advanced the struggle against imperialism, colonialism, neo-colonialism, expansionism, Zionism, racism, and apartheid.
30.	The political and moral support that the oppressed peoples, the peoples of the non-aligned countries and the third world give one another is a powerful source of mutual encouragement and has become a material force which bears down hard on all oppressors, interventionists, aggressors, and annexationists, inflicting on them defeat after defeat. Such solidarity is thus an imperative necessity and a sacred duty. It has been consolidated in the course of struggle for it is based on the principles of equality, mutual respect for independence, sovereignty and territorial integrity, mutual support, non-interference in the domestic affairs of others and respect for the right of every people to decide the destiny of its country in full independence and sovereignty. Such solidarity among the peoples of countries with billions of inhabitants and with an ever keener political awareness, represents a prodigious force which no Power or manoeuvre can impede. In the future that force of solidarity based firmly on the principle of mutual respect and equality will be further strengthened.
31.	The people of Kampuchea, who suffered from the war of aggression waged by the American imperialists and their lackeys, who carried on a stubborn fight for national liberation and who are at present struggling to defend and build their country in the new stage of their revolution, greatly appreciate the real value and effectiveness of the moral and political support of the struggling peoples, the non-aligned and third-world countries and the genuinely progressive countries of the world.
32.	Democratic Kampuchea considers it to be its noble duty to show its solidarity with and give support to the just struggles of the exploited peoples and of the non-aligned and third-world countries for independence, sovereignty, territorial integrity, the right to decide their own destiny and to build an independent and prosperous economy and against imperialism, colonialism, neo-colonialism, expansionism, Zionism, racism, apartheid and all the forces of interference, aggression, expansion and annexation. Although we continue to face many problems following the devastating war waged by the American imperialists we are doing our best to show our solidarity and to give our moral and political support while standing firmly shoulder to shoulder with the peoples struggling for national liberation, independence, freedom, democracy and social progress.
33.	First in Korea, the Government of the Democratic People's Republic of Korea under the leadership of President Kim II Sung, representing the profound aspirations of the entire Korean people, has repeatedly put forward proposals for resolving the problem of Korea and reuniting Korea in full independence and sovereignty. But the Government of the United States of America obstinately continues its designs for aggression and interference in Korea, its policy of "two Koreas" and of maintaining its domination over the southern part of the country. Recently, while the South Korean puppets were stepping up their cruel and Fascist repression of the population, the United .States of America took various measures in South Korea to strengthen its military base and its neo-colonialist regime there in order to perpetuate the division of Korea. That is a further grave violation of General Assembly resolution 3390 B (XXX) and also a fundamental obstacle to the reunification of the Korean homeland. The United States of America should immediately withdraw from South Korea all its land, naval and air forces and all its military materiel, including nuclear weapons; it should cease its interference and intervention in and its aggression against Korea, abandon its policy of "two Koreas", dissolve the so-called "United Nations Command" and transform the "Armistice Agreement" into a definitive peace agreement. That is the only way the problem of Korea can be resolved in full independence and sovereignty without any foreign interference. The1 Government of Democratic Kampuchea wishes to reaffirm here its complete support for the position of President Kim 11 Sung and the proposals formulated by him for resolving the problem of the reunification of Korea.
34.	Secondly, the United States of America continues its interference and intervention in the internal affairs of China. The People's Republic of China rightly insists on defending its national sovereignty and its territorial integrity. The liberation of Taiwan, which is an inalienable part of the People's Republic of China, is a matter which falls entirely within the sovereignty of that country and must be resolved by the Chinese people themselves, without any foreign interference. The Government of Democratic Kampuchea unreservedly supports the position of the People's Republic of China and the manner in which that Republic is seeking to resolve the problem of Taiwan.
35.	Thirdly, in southern Africa the barbarous and colonialist apartheid regime of Vorster and the racist and colonialist regime of Ian Smith have been severely shaken by the powerful struggles of the peoples of Zimbabwe, Namibia and Azania. Those regimes would have crumbled long ago if the rich great Powers and their supporters had not given their political and material support, and carried out manoeuvres, to oppose the resolute struggle of the peoples. We offer our continuing resolute support to all peoples and countries of Africa, all the non-aligned countries and countries of the third world in their action against the treacherous manoeuvres of the wealthy great Powers and their supporters. We highly appreciate the firm resolve of the people of Zimbabwe to continue the people's war; counting mainly on their own forces to secure the country's independence. We highly commend the efforts of the people of Namibia to persist in the armed struggle for the independence and unity of Namibia. We also praise highly the widespread spontaneous movement of insurrection of the people of Azania to secure the right to determine their own destiny and to achieve the unity of their country. We once again express our firm solidarity with the just causes of all peoples in southern Africa.
36.	Fourthly, in the Middle East the Palestine problem remains the key to the situation. The problem of peace cannot be resolved so long as the Palestinian people are unable to exercise their fundamental national rights. To attain this objective the heroic Palestinian people have carried on a long and valiant struggle. But the wealthy great Powers, which are competing for influence in the Middle East, have created many obstacles to the exercise of these sacred rights of the Palestinian people. The United States of America supports the Israeli Zionists in the pursuit of their policy of aggression, expansion and the settlement of colonies directed against the Palestinian people and other Arab peoples. It opposes the implementation of various United Nations resolutions recognizing the fundamental national rights of the Palestinian people and demanding that Israel restore to the Arab countries territories conquered by force. We express our firm and constant support for the just and many-faceted struggle, particularly the armed struggle, of the Palestinian people, under the leadership of the Palestine Liberation Organization, until the Palestinian people can exercise their national rights, and particularly the right to return to live in their own country, the right to decide their own destiny, and the right to create an independent Palestinian State on Palestinian land. We also reiterate our firm support for the struggle of other Arab peoples to free their territories. We are convinced that, through their persevering and resolute joint struggle, and with the support of the non-aligned and third-world peoples, the Palestinian people and other Arab peoples will be victorious in their just and sacred cause.
37.	Fifthly, among the problems of decolonization, the problem of East Timor continues to concern countries which have known foreign domination and to confront the conscience of peoples that prize independence and justice. The aggressors continue to violate the independence, the sovereignty and the territorial integrity of the Democratic Republic of East Timor. They continue to violate the principles of non-alignment and the pertinent resolutions of the General Assembly and of the Security Council of the United Nations. We reaffirm our support for the struggle of the people of East Timor, carried on under the leadership of the Frente Revolucionaria de Timor Leste Independente, to recover its independence and the right to decide its own destiny. Our support rests on the principle that no country should use either the size of its territory or its population as a pretext for acts of aggression or annexation against the territories of other countries or attempt to absorb such territories. That is a position of principle. We do not believe that support for a small country with a small population like East Timor should come into conflict with self-interest and consequently suffer neglect. We consider the defence of the independence, sovereignty and territorial integrity of the Democratic Republic of East Timor as being the defence of the principle of respect for the independence, sovereignty and territorial integrity of all countries, great and small, that is stipulated in the United Nations Charter and that conforms to the principles of non-alignment. The defence of those principles is at the same time a condemnation of the law of the jungle practised by imperialists, colonialists, neo-colonialists and reactionaries of every kind, which, abusing their power and their strength, commit acts of aggression and annexation against small or weak countries, while claiming that they do no more than exercise their rights. We should defend these sacred principles against any attempt from the outside to mount acts of aggression against our countries and to swallow up our territories, and we must never allow such designs to be achieved.
38.	Sixthly, the poor countries are still wrestling with numerous difficulties in their efforts to develop their independent economies. The reason is that the wealthy great Powers persist in defending the present international economic order, which is a regime of domination and exploitation, and throw the entire burden of their economic crisis upon the poor countries which they are endeavouring to keep in their place. The poor countries, closely united, have struggled actively to install a new international economic order based upon equality and justice. This struggle is an integral part of the struggle against imperialism, colonialism, neo-colonialism and expansionism, and against all acts of exploitation, oppression, interference and intervention. The countries of the third world are aware of the tremendous strength of their peoples and of their fertile creative genius that has built brilliant civilizations in the past. They also are aware of the abundance and the variety of their natural resources. From their own experience, the countries of the third world are understanding more and more clearly that they must look to their own peoples and strive to build up their economic , strength, their independence and sovereignty by themselves, and that it is only on that condition that they can secure greater strength for continuing the struggle and for imposing the new international economic order on the wealthy great Powers. The struggle will become still more arduous and complex. But the countries of the third world have accumulated more experience and victory will surely be theirs.
39.	Seventhly, the poor countries have expressed solidarity with each other in their struggle to establish a new law of the sea. They have achieved tangible success in the defence of their sovereignty and of their maritime resources, and have broken the privilege of the wealthy great Powers in exercising exclusive control over the sea. The sea-bed in the international zone and the resources thereof are the heritage of all the peoples of the world. No country has a right to appropriate those resources unilaterally. The trend towards establishing the exclusive economic zone at 200 nautical miles has been affirmed in practice. But the large wealthy countries have attempted to prevent the establishment of the new law of the sea with the aim of preserving their privilege of exploiting the sea-bed for their own selfish interests. They have not hesitated to use technical and financial pressure, and have resorted to manoeuvres in order to control the so-called "international authority" that is to be set up, with a view to reducing the role played by the countries of the third world. On this question of the sea-bed, Democratic Kampuchea, as ever, associates itself firmly with all the countries of the third world in pursuing the joint struggle for a new law of the sea that will be in the common interest of all the peoples of the world.
40.	Eighthly, thanks to the common struggle of the non- aligned countries and the countries of the third world, the United Nations General Assembly has adopted pertinent resolutions on some important world problems. But those resolutions have remained a dead letter because of the abuse of the veto power by the large wealthy countries in the pursuit of their own interests. Furthermore, while competing for influence and with each other in continuing the sophisticated arms race and the sale of arms all over the world—a source of continuing tension in various parts of the world—these large wealthy Powers use the rostrum of the United Nations to dupe the peoples, to lull their vigilance, in order the better to subjugate them. At the same time, they are endeavouring to stem the tide of the national liberation struggle of peoples all over the world. This tends to reduce still further the role played by the United Nations. With all the non-aligned and third world countries, we continue to demand the urgent revision of the United Nations Charter so that the United Nations may be enabled to play its role in conformity with the realities of today's world, which is undergoing profound change. Decisions on major world issues should not be the exclusive reserve of the wealthy great Powers. All States, great or small, must have the same rights in deciding international affairs.
41.	The movements of revolutionary struggle and national liberation, the struggle for the defence of independence, sovereignty and territorial integrity and the right to decide one's own destiny have greatly encouraged the people of Kampuchea in their present efforts to complete the work of national defence and construction in the course of the new state of its revolution.
42.	The people of Kampuchea wish to live in peace, with dignity and honour, as masters of their own country, and to build a society in conformity with their deepest aspirations, to follow a road which they have themselves chosen, in full independence and sovereignty. Those are the basic principles to which they are firmly committed. But in the past, for centuries, our country was reduced to the most abject slavery. Our country,, which was subject to exploitation and domination by foreign feudal and reactionary circles, by colonialists and imperialists, lost much of its territory. Its present frontiers are the unhappy result of endless acts of aggression, expansion and annexation by foreign Powers. Since 17 April 1975, the date of the total and final liberation of Kampuchea, our people has become the true master of its country and of its own destiny. It is inspired by a burning and just patriotism. Despite its painful past history, it has no wish to open old wounds; it is looking to the present and to the future. We have no enmity; we have no designs against other countries for aggression, expansion or annexation. We covet not a single inch of anyone else's territory. Our country is small; our population is small; our geographical situation and our political regime in no way predispose us to commit acts of aggression against other countries. Small weak countries do not swallow large countries. In world history only the reactionary ruling classes in large countries, like Hitler, invent pretexts for provoking small countries, accusing them of aggression and using such pretexts for committing acts of aggression against the small countries, and increasing their own territory at the expense of the latter. Democratic Kampuchea has no motive which might impel it to acts of aggression against others. Its territory is some 181,000 square kilometres and comprises about 6 million hectares of rice paddies and fields. Its great lakes, its rivers, including the Tonle Sap, the Mekong and the Bassac, its ponds and other water courses are abundantly stocked with fish. Its forests, its soil, its subsoil and its sea abound in natural resources. And yet we have scarcely 8 million inhabitants. Each peasant family has an average of five hectares of cultivable land. Thus we have had no reason to extend our territory at the expense of others. On the other hand, our country has just emerged from a devastating war. We need time, and we must mobilize all our forces to build up our own country and effect a rapid improvement in the living standards of our people.
43.	Respect for our independence, our sovereignty and territorial integrity is an imperative for us. We have always endeavoured to establish close and friendly relations with all countries, near and far, throughout the world. This can be seen from the visits by our delegations to various countries in 1975, immediately following the liberation of our country. We have always scrupulously respected the independence, sovereignty and territorial integrity of other countries. But we are firmly resolved to defend the independence, sovereignty and territorial integrity of our own country. Our people has now become master of the destiny of its country, having waged a valiant struggle, endured all kinds of difficulties, and having vanquished the
American imperialists and their lackeys on 17 April 1975. Our people will never allow anyone to commit acts of violation, aggression, interference, subversion or provocation, or to change its frontiers. Because they are just, these positions of cur people meet with the approval and support of our friends near and far on five continents. But our enemies of all kinds are seeking by every means possible to destroy Democratic Kampuchea. The question which arises is whether, with so small a population, Democratic Kampuchea can ensure the defence of its own territory. At present our people, which has a firm hold on revolutionary power, is fully and absolutely capable of ensuring that defence, because we are strengthened by our experience gained in the course of the war of national liberation against a most cruel war of aggression waged by the American imperialists, experience which enabled our people to win the great victory of 17 April 1975, in full independence and sovereignty and counting mainly on our own strength, with the support of peoples near and far.
44.	More than two years have elapsed since then, and despite many post-war problems which still remain to be solved, our people and our Revolutionary Army-alerted to the true nature of the aggressive and annexationist, cruel and treacherous American imperialists and of their lackeys and reactionaries, who are the enemies of our people to be found on every hand, now constantly on the revolutionary alert-have shattered all their attempts at aggression, expansion, subversion and provocation, fully succeeding in the defence, consolidation and development of the achievements of the revolution and of revolutionary power, as well as safeguarding the independence, sovereignty, territorial integrity and frontiers of their own country in full independence and sovereignty, and relying entirely on their own strength.
45.	All these victories have created new conditions, enabling us to complete the work of national defence and to work even more successfully towards building up the country.
46.	We should like formally to proclaim once again here that Democratic Kampuchea will provoke no other country and will adhere resolutely and unshakeably to the principles of mutual respect for independence, sovereignty, territorial integrity and equality.
47.	Security is complete throughout our country. Foreign guests can travel by day or night in perfect safety for hundreds and thousands of kilometres. Our national defence is thus far perfectly sound, but we must redouble our revolutionary vigilance to remain masters of the situation in case of attempts at provocation and aggression on the part of the enemy.
48.	In both the building up of our country and in safeguarding the gains of the revolution and the national defence, we still cling to our position of independence and sovereignty, and we still rely on our own strength. This position which the people of Kampuchea has won, thanks to the constant education of the Communist Party of Kampuchea, has been tried and tested at all stages of the revolutionary movement and has won a succession of brilliant victories for the people of Kampuchea.
49.	During the more than five years of the war of national liberation, from 1970 to 1975, the people of Kampuchea and the Revolutionary Army displayed sublime heroism, endured difficulties of every kind and made immense sacrifices in order to secure control of their own country's destiny, and they carried on the war of national liberation, in full independence and sovereignty: independence and sovereignty in understanding the situation in the country and the revolution, for no one knows his own country better than himself; independence and sovereignty in formulating and applying the strategic line and the tactical line of struggle; independence and sovereignty in building up one's strength in every sphere-the strength of the leadership, the strength of the people, military strength, economic strength and so forth.
50.	In 1973, at a time when the international situation was complex and hardly as favourable to us as it is now, when the United States imperialists were mobilizing all their strategic and tactical air forces in Asia and in the Pacific solely to attack and to bombard Kampuchea so as to destroy at a blow our country and our revolution, our people and our Revolutionary Army resolved to defend our national dignity and to take a firm hold on their own destiny and the destiny of their country. Not disheartened in the face of any difficulty or sacrifice, they resolutely carried on the struggle and launched offensives without respite for five years and one month until they achieved a glorious victory which was total and definitive.
51.	The valuable experience acquired in the course of the war for national liberation has strengthened our faith in the path of independence and sovereignty and in reliance on our own strength.
52.	The results obtained by our people and our Revolutionary Army during the nearly two years since 17 April 1975 have once again clearly confirmed that this policy of struggle is the key factor in all our victories.
53.	In the work of national construction, we are not disregarding the true state of affairs of our country, which is a backward agricultural country destroyed by a war of aggression and devastation. We firmly rely on the exalted revolutionary awareness, the tremendous strength, the experience and creative spirit of our people, the vast majority of whom are peasants. We take agriculture as the fundamental factor, and we make use of the capital accumulated by agriculture in order progressively to build up industry and to transform Kampuchea, which had had a backward agriculture, within a short period of time into a modern agricultural country and then into an industrial country, while firmly keeping to the path of independence and sovereignty and drawing fundamentally on our own strength.
54.	With respect to agriculture, we are giving priority to solving the problem of water, which is the key factor in obtaining the maximum yield in the production of rice, which is our basic food crop. During the last dry season, in every zone, we completed the construction of large reservoirs with a capacity of from 100 million to 200 million cubic metres each, in each region that of medium- sized reservoirs each containing 50 million to 60 million cubic metres of water, and in each district that of small reservoirs containing 5 million to 10 million cubic metres of water each, totalling altogether 2,800 million cubic metres of water. We also dug several hundred kilometres of canals leading from those reservoirs, making it possible to irrigate 250,000 hectares of rice paddies in every season. Simultaneously, we completed the construction of five dams on the Prek Thnot river serving 60,000 hectares of rice paddies, two dams on the Chinit river serving 20,000 hectares of rice paddies, three dams on the Pursat river serving 30,000 hectares of rice paddies, and a dam on the Battambang river serving 40,000 hectares of rice paddies. .We have also constructed dams on the Siemreap and Kralanh rivers and on a number of smaller rivers. All this work was done by our workers and peasants, who depend entirely on their own strength. Simultaneously, the production of natural fertilizers and insecticides, using the raw materials and plants that are amply available in our country, has been carried on by a spontaneous mass movement. The widespread organization of co-operatives, in which the peasants hold power and control production, constitutes the fundamental factor that is constantly changing the appearance of the countryside of Kampuchea and transforming it. In 1976, we reached the planned targets for the production of rice, which made it possible for us to meet the needs of the population and provide an average of 312 kilograms per year for each person in 1977 and to begin in 1977 the exportation of several tens of thousands tons of rice, which, together with rubber and other agricultural products, is designed to secure capital for the defence and the construction of our country.
55.	The orientation of our industry is also based on the practical state of affairs in our country. We are concentrating on factories that serve the development of agricultural production and the improvement of the living conditions of the population. 'We are not diversifying beyond what is necessary. In conformity with this policy, we are concentrating our efforts on the construction of new factories and on repairing and transforming factories that depended on foreign supplies of raw materials, in order to enable them to use the country's own primary commodities. Parallel "with industry, we are developing artisan activities at the level of both individual and regional production units so as to stimulate economic development.
56.	In the field of culture and education, our policy is to study the task of national defence and construction while we put our studies into practice. Theory is related to practice and to work and production. Our schools exist mainly at the level of co-operatives and factories. Our education rests on a popular and national base, from which we are speeding up the development of technology and the, sciences. In the immediate future, our main objective is the elimination of illiteracy in the old society, there were certainly schools and high schools and a certain number of universities, but in the countryside 75 per cent of the people, particularly the poor and marginal peasants, were illiterate, and even in the cities 60 per cent of the workers were illiterate. At present, just two years after liberation, only 10 per cent of the population can neither read nor write and these are all persons already advanced in age. We have solved the problem of illiteracy by resorting to a mass movement of study. The former system of education was no more than a copy of a foreign system alien to our national situation. It was useful neither for national defence nor for national construction, nor did it serve to improve the living conditions of the population, and it was indefinitely dependent upon foreign aid. Now, in order to serve at the same time the tasks of national defence and construction, our educational programmes are concentrated on technology. Theoretical and practical studies are carried on simultaneously. We are studying, at one and the same time, technology, general culture and theory, in particular the technology of agriculture in the fields of rice and rubber growing, various industrial techniques and the development of water resources. We observe that the present orientation of our teaching and education admirably serves the purposes of defence and national construction and the improvement in the standards of living of' our people. Furthermore, thanks to this orientation, our children, our young people, our workers, our peasants and our fighters are being educated in the most authentic and most ardent revolutionary patriotism. They feel concerned at the fate of poor peoples throughout the world and they understand the distinction between friends and enemies in the revolutionary struggle and in the national liberation movement of peoples throughout the world. They stand resolutely side by side with the revolutionary peoples of the world.
57.	.In the social and health fields, in order rapidly to improve the health of the entire population, we are training revolutionary doctors, who are moved by a deep love for the people and by a lofty spirit of self-sacrifice, and we are producing medicines from the herbs growing in the country. In their training, our revolutionary doctors combine theoretical studies and practice, and they increase their knowledge at the same time. We have developed and are developing health networks by creating hospital establishments and centres for the manufacture of medicines in all co-operatives, districts, regions and administrative zones and in the capital Phnom Penh. There is an average of one general hospital, three attending physicians, one factory for the production of medicines and three pharmacists for every 100 families. The health of our people has shown considerable improvement. We have definitively eliminated social diseases and drug addiction. We are paying particular attention to the eradication of malaria. In the past year, the first year of the four-year plan for the eradication of malaria, 70 to 80 per cent of the plan targets has already been achieved. We are endeavouring very rapidly to improve the living conditions and the health of our people because we need a population of 15 to 20 million in 10 years' time. Vice, delinquency, prostitution, theft, robbery, banditry and other social evils of the kind that exist in the imperialist countries and in an exploitive class society have been rooted out by the great mass movement.
58.	Over and above the results I have just mentioned, the line of independence, sovereignty and self-reliance, and a sense of being masters of the country and of the revolution have deeply pervaded our people and have aroused throughout the country a spontaneous and enthusiastic mass movement deeply imbued with an ardent spirit of patriotism and of a lofty community feeling which is of profound revolutionary significance. This is a movement which has never before been known in the more than 2,000-year history of our nation.
59.	The results achieved by our people in the past year, under the just and far-sighted leadership of the Communist Party of Kampuchea, represent new and very rapid victories in the present stage of our revolution.
60.	But with regard to the long-term aspirations of our people, the road that we have yet to travel is long indeed. We must redouble our efforts. We are endeavouring as rapidly as possible to improve still further the living conditions of our people, so that everyone may have sufficient strength and health and ardent patriotism, so that our entire people may rapidly and constantly progress and that we may continue in the defence and speedy construction of a prosperous Kampuchea. We have no reason to reduce the size of our population or to maintain it at its present level for, with close to 8 million inhabitants, our population is still far short of our country's capacity, which has a need of more than 20 million people. This is why our objective is to bring about a very rapid increase in our population.
61.	Although our people do not yet live in affluence, their living conditions are assured for each and in all spheres. By comparison with the situation in 1975, as we emerged from the cruel war of devastation, the present situation does show considerable improvement. Our people are very happy and are proud of this excellent state of affairs where they are truly the masters of their own destiny and of their own country. Our population now consists of 95 per cent workers and peasants and 5 per cent persons engaged in other tasks. Closely united under the just and far-sighted leadership of the Communist Party of Kampuchea, our people live and work in perfect harmony, in a healthy society where equality, justice and genuine democracy prevail. Masters of the revolution and enjoying all its benefits, our people continue with enthusiasm, faith and confidence to continue the revolution. Our people are resolved to safeguard and defend, to consolidate and incessantly to strengthen its revolutionary power. The victory of the policy of independence, sovereignty and self-reliance has strengthened our people's faith in the country's radiant future. Without the support, union, unity and the faith of the entire people, the present spontaneous movement for national defence and construction would be unthinkable and Democratic Kampuchea would have been unable to win such brilliant victories. The strength of this union, this unity and this faith is the key factor in our present victories, as it was in our great victory of 17 April 1975 over the United States imperialists.
62.	Many friendly peoples and countries have welcomed these achievements of Democratic Kampuchea and have expressed to us their sympathy and encouragement and their moral and political support. Some friendly countries have given us bilateral assistance. We are happy to receive this assistance without strings which, granted on the basis of the principle of equality and genuine mutual respect, further strengthens our independence and sovereignty. This is evidence of the sincere solidarity among the non-aligned and third-world countries. But our country is now already liberated and our people are amply capable of defending themselves and of building the country using their own strength. We believe that peoples that are shedding blood in the struggle for national liberation are in greater need of support and additional assistance in order to secure the triumph of their just cause. This does not mean that we are living in abundance. But we must persevere further in our efforts, we must overcome other obstacles to resolve the post-war problems, to defend and build the country by ourselves, in order not to be the subject of concern to friendly countries. We should endeavour to advance the revolution in our own country and to win great new victories. We should try to contribute still further to the revolutionary struggle and to the national liberation struggle and the struggle for national defence carried on by peoples all over the world.
63.	Democratic Kampuchea considers the sympathy, encouragement and various tokens of the solidarity of the non-aligned and third-world countries and of genuinely progressive countries as a precious support for its policy of independence, peace and non-alignment. We shall always abide by that policy. Never shall we allow any foreign country to establish military bases on our territory. Never shall we tolerate the presence of foreign troops on our soil. In the past we have from time to time been asked to join this or that federation or regional association. Democratic Kampuchea belongs to no alliance and no regional group. But we do endeavour to develop with all countries, near and far, bilateral relations of friendship, based on equality and mutual respect. This position has met with the sympathy and understanding of many countries with which we maintain good and friendly relations.
64.	Our people are convinced that their efforts to carry through the revolution in its country, effectively to defend and solidly to build our homeland and rapidly to improve our living conditions on the basis of independence, sovereignty and self-reliance represent a modest contribution to the revolutionary struggle of peoples in the world, to the national liberation struggle of peoples of exploited countries and to the struggle to safeguard and defend the independence, sovereignty and territorial integrity of the non-aligned and third-world countries. The experience of our own revolutionary struggle and the struggles of peoples throughout the world have taught us that, if we wish to make a positive contribution to the world-wide revolutionary struggle, we must resolutely carry the revolution in our own country to a successful conclusion. Revolution cannot be exported or imported from one country to another. That is why our people are bending every effort to complete the revolution in their own country, in complete independence and sovereignty, relying on their own strength so that they can better contribute to the revolutionary movements and the fighting movements of the world's peoples.
65.	The peoples of the exploited countries, the peoples of the non-aligned and third-world countries, have acquired an ever keener political awareness and ever more confidence in their own strength and capacities; they see ever clearer the true nature and manoeuvres of imperialism and expansionism and their supporters, and they endeavour valiantly to continue the struggle as masters of their own destiny. At the same time, they continue to develop and strengthen their solidarity by foiling the divisive manoeuvres carried out by all the imperialist and expansionist powers. This historic current will develop incessantly for ever; no force can halt it. The revolutionary and progressive peoples throughout the world will surely win further victories. In the past, as at present and in the future, Democratic Kampuchea will continue to identify itself with those struggles and do everything within its power to give further momentum to this irresistible tide of history.
